      3:20-cv-02930-JMC         Date Filed 06/11/21      Entry Number 80         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

                                    )
                                    )
                                    )                       Case No.: 3:20-mn-02972-JMC
IN RE: BLACKBAUD, INC.,             )
CUSTOMER DATA BREACH                )                                 MDL No. 2972
LITIGATION                          )
                                    )                  CASE MANAGEMENT ORDER NO. 9
                                    )                (SUMMARY OF CASE MANAGEMENT
                                    )                       CONFERENCE NO. 4)
____________________________________)

THIS DOCUMENT RELATES TO: ALL ACTIONS

       On June 9, 2021, the court held a brief case management conference after the hearing on

Defendant Blackbaud’s (“Blackbaud”) Motion to Dismiss for Lack of Subject Matter Jurisdiction

(ECF No. 92). The court addressed the following issues during the conference:

   1. TAG-ALONG ACTIONS

       On June 3, 2021, the Judicial Panel on Multidistrict Litigation (“JPML”) issued a

Conditional Transfer Order (“CTO”) transferring two (2) cases with non-Blackbaud defendants,

Mesa et. al. v. Enloe Medical Center (E.D. Cal., No. 2:20-cv-2483) and Doe v. Rady Children’s

Hospital-San Diego et al. (S.D. Cal., No. 3:21-cv-00114), into this multidistrict litigation. The

transfer of Mesa is unchallenged while the transfer of Doe is challenged.

       Plaintiffs also informed the court that they identified another potential tag-along action and

plan to file a Notice of Potential Tag-Along with the JPML this week.

   2. DISCOVERY

       The parties updated the court on their discovery efforts. During their first conference with

Special Master Grossman on June 7, 2021, the parties agreed that Plaintiffs will take a Federal

Rule of Civil Procedure 30(b)(6) deposition of Blackbaud during the first phase of discovery and

                                                 1
      3:20-cv-02930-JMC         Date Filed 06/11/21       Entry Number 80     Page 2 of 3




reached a compromise on the number of requests for production, interrogatories, and requests for

admission permitted during the first phase of discovery. The parties continue to work towards

finding a mutually agreeable document vendor for security sensitive documents for Plaintiffs as

well as defining search terms and the parameters of document collection. They will inform the

court if an extension of the first phase of discovery is needed.

       Mediation is scheduled for early October 2021.

   3. SCHEDULING

       The court will hold a hearing on Blackbaud’s Motion to Dismiss Certain Statutory Claims

(ECF No. 110) and Case Management Conference No. 5 on July 20, 2021 in Courtroom 3. It will

also hold a hearing on Blackbaud’s forthcoming Motion to Dismiss Specific Common Law Claims

and Case Management Conference No. 6 on September 2, 2021 in Courtroom 3.

       The court expects to proceed according to the following schedule on July 20, 2021 and

September 2, 2021:

       •   9:30 a.m.: Blackbaud’s Argument

       •   10:15 a.m.: Plaintiffs’ Response

       •   11:00 a.m.: Blackbaud’s Reply

       •   11:15 a.m.: Break

       •   11:30 a.m.: Final Questions from the Court

       •   11:45 a.m.: Case Management Conference

       Plaintiffs and Blackbaud will be limited to eight (8) in-person representatives each at the

July 20, 2021 and September 2, 2021 hearings. The remaining spots will be allotted to court staff.

Other attorneys who would like to participate may do so via video or phone.




                                                  2
     3:20-cv-02930-JMC     Date Filed 06/11/21   Entry Number 80       Page 3 of 3




      IT IS SO ORDERED.




                                             United States District Judge

June 11, 2021
Columbia, South Carolina




                                         3
